IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Russel Jennings a/k/a            :
"Joey" Jennings, an incapacitated person:
                                        :
Appeal of: Department of Human Services :        No. 1136 C.D. 2015


In Re: Russel Jennings a/k/a               :
"Joey" Jennings, an incapacitated person   :
                                           :
Appeal of: Pennsylvania Department of      :
Human Services                             :     No. 1254 C.D. 2015


In Re: Russel Jennings a/k/a               :
"Joey" Jennings, an incapacitated person   :
                                           :
Appeal of: Pennsylvania Department of      :
Human Services                             :     No. 1255 C.D. 2015


                                     ORDER


             NOW, April 26, 2016, upon consideration of appellant’s application for

reconsideration or reargument en banc and appellees’ answer in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge